DETAILED ACTION
Claims 1-13, 15-67 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11, 15, 17, 21, 23, 32-34, 36-37, 42, 44-45, 47, 53, 56-57, 65-66  is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297).

Claim 1, Movellan teaches “a system (100) for managing the distribution of video recording tasks defined on an operator device (i.e. crowdsourcing server) to a plurality of video provider devices (180) and for collecting task-related videos for training machine learning models from the video provider devices” (p. 0034-0038), the system comprising, for each video provider device: 
a memory for storing video files (160) (p. 0034); and 
a processor operable to communicate electronically with the memory and the operator device (p. 0033-0034), the processor operating to: 
receive a plurality of task description templates, which are training targets for a machine learning model to let video providers record videos (i.e. mimic facial expressions), which videos will be used as the Input to a machine learning model, from the operator device (p. 0033-0038);
display one or more of said a plurality of task-description templates (i.e. HITs/cues) on the video provider device (p. 0033-0037).
allow the selection of one or more task description templates on the video provider device (i.e. create examples of emotions) (p. 0063);
for each task description template selected on the video provider device:
transfer a task description template-related video file from the provider device to the processor (i.e. send images to the system) (p. 0063-0064);

Movellan is silent regarding the system comprising, for each video provider device: 
“collecting task related videos and descriptions of such videos”;
record a video description text, the video description text comprising at least a portion of the task description template, in the memory; and 
associate the task description template-related video file with the video description text.
Filippova teaches the system comprising, for each video provider device: 
“collecting task related videos (i.e. videos uploaded) and descriptions of such videos (i.e. metadata of videos)” (col. 5-9, lines 56-55);
record a video description text (i.e. concept label), the video description text comprising at least a portion of the task description template, in the memory (i.e. video repository) (col. 5-9, lines 56-55); and 
associate the task description template-related video file with the video description text (i.e. concept label) (col. 5-9, lines 56-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided machine learning models as taught by Filippova to the system of Movellan to learn features in a video (col. 5-6, lines 56-67).

Claim 2, Movellan teaches the system of claim 1, wherein each task description template comprises at least one placeholder (i.e. emotion), and for each task description template, selected by the video provider (0034-0038), the processor is operable to: 
Movellan is not entirely clear in teaching the processor is operable to: 
receive a text entry provided by the video provider at the video provider device; and 
generate the video description text based on the label template by replacing the placeholder with the at least one text entry. 
Filippova teaches the processor is operable to: 
receive a text entry provided by the video provider at the video provider device (i.e. metadata) (col. 5-9, lines 56-55); and 
generate the video description text based on the label template by replacing the placeholder with the at least one text entry (i.e. attaching concept label) (col. 5-9, lines 56-55). 

Claim 3, Movellan teaches the system of claim 1 wherein each of the plurality of the task description templates comprises at least one action term (i.e. create emotion) (p. 0033-0038). 

Claim 4, Movellan teaches the system of claim 1, wherein the task description text is the video description template (i.e. HIT/cue) (p. 0033-0038). 



Claim 6, Movellan teaches the system of claim 2 wherein the at least one text entry (i.e. emotion name) represents a physical object the action has been applied to (i.e. person display emotion) (p. 0067-0071). 

Claim 9, Movellan teaches the system of claim 1, wherein the processor is configured to dynamically select the at least one task description template to be displayed from a task description templates database (i.e. training sets automatically generated) (p. 0033-0038). 

Claim 11, Movellan teaches the system of claim 1, wherein the processor further operates to, upon selection of each task description template by provider, displaying, on the video provider device, a video upload box for that task description template for uploading a video file (i.e. sending image/video to the system) (p. 0067-0069).
 
Claim 15, Movellan teaches the system of claim 1, the processor being further operable to generate and to display, at the operator device, a collection summary (i.e. current expression results before refining from experts) comprising a plurality of video description texts (i.e. emotion goal) and a plurality of task description template-related videos (i.e. human ratings vs. outputs) (p. 0080-0082). 

Claim 17, Movellan teaches the system of claim 1, wherein the operator device is operable to prompt the operator to approve or reject a set of the videos and then to transmit the approval or rejection to the video provider device and to the platform (i.e. discrepancies) (p. 0080-0082). 

Claim 21, Movellan teaches the system of claim 1 further comprising prompting the video provider to select a batch-size number of task description templates to form an assignment (i.e. first/second set of emotion goals) (p. 0033-0038). 

Claim 23, Movellan teaches the system of claim 1 wherein the processor is further operable to evaluate quality of the task description-related video file (i.e. refining process) (p. 0080-0082). 

Claim 32, Movellan teaches the system of claim 1, wherein the processor is further operable to, for each task description template selected by the video provider: 
communicate with a video camera to initiate recording (i.e. record emotion) (p. 0033-0038); 
display, on the video provider device (i.e. recorded emotion) (p. 0033-0038), 
the video being recorded by the video camera and transferring the recorded task description-related video file from the provider device to the platform (i.e. system) (p. 0033-0038, 0067-0068); and 
communicate with the video camera to stop recording (p. 0033-0038). 

Claim 33, Movellan teaches the system of claim 32, wherein the processor is further operable to record the video and transfer the recorded task description-related video file from the provider device to the platform is done simultaneously (i.e. record video and send) (p. 0033-0038).

	Claims 34 is analyzed and interpreted as a method of claim 1.
Claims 36 is analyzed and interpreted as a method of claim 3.
Claims 37 is analyzed and interpreted as a method of claim 4.
Claims 42 is analyzed and interpreted as a method of claim 9.
Claims 44 is analyzed and interpreted as a method of claim 11.
Claims 45 is analyzed and interpreted as a method of claim 15.
Claims 47 is analyzed and interpreted as a method of claim 17.
Claims 53 is analyzed and interpreted as a method of claim 21.
	Claims 56 is analyzed and interpreted as a method of claim 13.
Claims 57 is analyzed and interpreted as a method of claim 23.
Claims 65 is analyzed and interpreted as a method of claim 32.
Claims 66 is analyzed and interpreted as a method of claim 33.

Claims 7-8, 13, 16, 22, 35, 38-41, 46, 54, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Eteminan et al. (US 2014/0165514).

Claim 7, Movellan is silent regarding the system of claim 1 wherein the processor is operable to: 
display a plurality of action groups on the video provider device, each action group having the plurality of task description templates; and, 
for each action group selected by the video provider, the processor is operable to display the at least one task description template. 
Eteminan teaches the system of claim 1 wherein the processor is operable to: 
display a plurality of action groups (1110) on the video provider device, each action group having the plurality of task description templates (fig. 4, 11; p. 0071-0076); and, 
for each action group selected by the video provider, the processor is operable to display the at least one task description template (fig. 4, 11; p. 0071-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided action groups as taught by Eteminan to the system of Movellan to allow trainers to train content separately (p. 0100-0104).

Claim 8, Movellan is silent regarding the system of claim 7, wherein the processor is configured to dynamically select the at least one action group to be displayed from an action group database.
Eteminan teaches the system of claim 7, wherein the processor is configured to dynamically select the at least one action group (i.e. automatically fill predefined template) to be displayed from an action group database (p. 0077). 


Claim 13, Movellan is not entirely clear in teaching the system of claim 12 wherein the video upload box allows multiple re-uploading of the video.
Eteminan teaches the system of claim 12 wherein the video upload box allows multiple re-uploading of the video (i.e. uploading multiple items) (fig. 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various uploads as taught by Eteminan to the system of Movellan to allow trainers to train content (p. 0100-0104).

Claim 16, Movellan is silent regarding the system of claim 1, wherein the collection summary comprises multiple videos being played and displayed simultaneously on the operator device.
Eteminan teaches the system of claim 1, wherein the collection summary comprises multiple videos being played and displayed simultaneously on the operator device (i.e. multiple videos being accessed and played) (p. 0064-0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various uploads as taught by Eteminan to the system of Movellan to allow trainers to train content (p. 0100-0104).


Eteminan teaches the system of claim 21, wherein the processor is operable to accept an assignment only after all task-related video files of one batch have been uploaded (i.e. all items uploaded), the batch having the batch-size number of task description-related video files (i.e. all items to be uploaded), each corresponding to the pre-defined batch-size number of task description templates (fig. 12; p. 0101-0102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various uploads as taught by Eteminan to the system of Movellan to allow trainers to train content (p. 0100-0104).

Claims 35 is analyzed and interpreted as a method of claim 2.
Claims 38 is analyzed and interpreted as a method of claim 6.
Claims 39 is analyzed and interpreted as a method of claim 6.
Claims 40 is analyzed and interpreted as a method of claim 7.
Claims 41 is analyzed and interpreted as a method of claim 8
Claims 46 is analyzed and interpreted as a method of claim 16.
Claims 54 is analyzed and interpreted as a method of claim 22.

Claim 67, Movellan is silent the method of claim 34, wherein an example video demonstrating the action to be performed is displayed near the video upload box regarding.
Eteminan teaches the method of claim 34, wherein an example video (i.e. media item 2) demonstrating the action (i.e. successful upload) to be performed is displayed near the video upload box (fig. 12; p. 0101-0104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various uploads as taught by Eteminan to the system of Movellan to allow trainers to train content (p. 0100-0104).

Claim 10, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Watson et al. (US 2009/0254944).

Claim 10, Movellan is silent regarding the system of claim 9, wherein the selecting dynamically is based on collected data related to performance of machine learning models. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided machine learning as taught by Watson to the system of Movellan to allow the system to locate items suitable for a user (p. 0054).

Claims 43 is analyzed and interpreted as a method of claim 10.

Claim 12, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Liwerant et al. (US 8464302).

Claim 12, Movellan is silent regarding the system of claim 11, wherein the video upload box allows the provider to play back the task description template-related video. 
Liwerant teaches the system of claim 11, wherein the video upload box allows the provider to play back the task description template-related video (fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided playback of video as taught by Liwerant to the system of Movellan to allow the user to preview content before sharing (fig. 5).

Claims 55 is analyzed and interpreted as a method of claim 12.

Claim 30, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Sheth et al. (US 2009/0113472).

Claim 30, Movellan is silent regarding the system of claim 1, wherein the processor operates to analyse data collected in the memory and to generate at least one data subset, the data subset being at least one of training-data subset, validation data subset, or a test-data subset. 
Sheth teaches the system of claim 1, wherein the processor operates to analyse data collected in the memory and to generate at least one data subset, the data subset being at least one of training-data subset, validation data subset (i.e. approved content), or a test-data subset (p. 0024, 0035). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided subsets of data as taught by Sheth to the system of Movellan to allow for the user to be notified of the uploading progress (p. 0024).

Claims 63 is analyzed and interpreted as a method of claim 30.

Claim 18, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Agrawal (US 2015/0245097).


	Agrawal teaches the system of claim 1, wherein the system is operable to display a feedback text input field at the operator's device, collect the feedback text, transmit the feedback text to the video provider device and display the feedback at the video provider device (p. 0015-0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided feedback as taught by Agrawal to the system of Movellan to helper uploaders improve their performance (p. 0021).

Claims 48 is analyzed and interpreted as a method of claim 18.

Claim 19, 24, 49, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Kuno (US 2017/0302807).

Claim 19, Movellan is silent regarding the system of claim 1, the processor being further operable to: 
receive a duration of a grace period for a resubmission of at least one label-related video and a soft-reject message from the operator device, transmit the duration 
Kuno teaches the system of claim 1, the processor being further operable to: 
receive a duration of a grace period (i.e. temporarily saved) for a resubmission of at least one label-related video and a soft-reject message (i.e. notification) from the operator device, transmit the duration of the grace period and the soft-reject message to the video provider, and, after expiration of the grace period, reject the at least one task-related video (p. 0060, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided temporarily saving failed uploads as taught by Kuno to the system of Movellan to allow users to recover data after a failure (p. 0060).

Claim 24, Movellan is silent regarding the system of claim 1, wherein the memory comprises a rejects database, the processor being operable to record the collected task description-related video file in the rejects database. 
Kuno teaches the system of claim 1, wherein the memory comprises a rejects database, the processor being operable to record the collected task description-related video file in the rejects database (i.e. temporarily saved) (p. 0060, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided temporarily saving failed uploads as taught by Kuno to the system of Movellan to allow users to recover data after a failure (p. 0060).

Claims 49 is analyzed and interpreted as a method of claim 19.
Claims 58 is analyzed and interpreted as a method of claim 24.

Claim 20, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Mislan et al. (US 2010/0211574).

Claim 20, Movellan is silent regarding the system of claim 1, wherein the memory comprises a hash-code database, the processor being operable to collect, for each task description-related video file, the file hash-code and record the collected hash-code in the hash-code database. 
Mislan teaches the system of claim 1, wherein the memory comprises a hash-code database, the processor being operable to collect, for each task description-related video file, the file hash-code and record the collected hash-code in the hash-code database (p. 0072). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided hash values of related data as taught by Mislan to the system of Movellan to correlate data (p. 0072).

Claims 50 is analyzed and interpreted as a method of claim 20.

Claim 26, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Luna (US 2014/0018033).

Claim 26, Movellan is silent regarding the system of claim 25, wherein the format of the task description-related video file is at least one of file encoding, file extension, video duration. 
Luna teaches the system of claim 25, wherein the format of the task description-related video file is at least one of file encoding, file extension, video duration (i.e. average length) (p. 0141). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided determining quality of uploads as taught by Luna to the system of Movellan to determine metrics of the data (p. 0141).

Claims 60 is analyzed and interpreted as a method of claim 26.

Claim 25, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Kobayashi et al. (US 2003/0217118), and further in view of Kuno (US 2017/0302807).

Claim 25, Movellan is silent regarding the system of claim 1, wherein the processor is operable: 

to compare the format of the task-related video file with a permitted format; and 
if the format of the task description-related video file is not in a permitted format, record the label-related video into the rejects database. 
Kobayashi teaches the system of claim 1, wherein the processor is operable: 
to extract a format of the task description-related video file (p. 0131-0132); 
to compare the format of the task description-related video file with a permitted format (p. 0131-0132); and 
if the format of the task-related video file is not in a permitted format (p. 0131-0132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided format approval as taught by Kobayashi to the system of Movellan to allow for verification the uploads are allowed (p. 0131).
Kuno teaches the specific feature of “record the label-related video into the rejects database” (i.e. temporarily saved) (p. 0060, 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided temporarily saving failed uploads as taught by Kuno to the system of Movellan to allow users to recover data after a failure (p. 0060).

Claims 59 is analyzed and interpreted as a method of claim 25.

Claim 27, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Kobayashi et al. (US 2003/0217118), and further in view of Kalra et al. (US 2011/0200094).

Claim 27, Movellan is silent the system of claim 1, wherein the processor is operable: 
to extract a format of the task-related video file during uploading of task description-related video file; 
to compare the format of the label-related video file with a permitted format during uploading of the task description-related video file; and 
if the format of the task-related video file is not in the permitted format, send an alert to the video provider device to alert the video provider that the format is not in the permitted format. 
Kobayashi teaches the system of claim 1, wherein the processor is operable: 
to extract a format of the task-related video file during uploading of the task description-related video video file (p. 0131-0132); 
to compare the format of the task description-related video file with a permitted format during uploading of the label-related video file (p. 0131-0132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided format approval as taught by Kobayashi to the system of Movellan to allow for verification the uploads are allowed (p. 0131).
Kalra teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided message about format requests as taught by Kalra to the system of Movellan to change the request when it is not permitted (p. 0003-0005).

Claims 61 is analyzed and interpreted as a method of claim 27.

Claim 28-29, 51-52, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Azari et al. (US 8799236).

Claim 28, Movellan is silent regarding the system of claim 20, wherein the processor is operable: 
to collect a hash code of the task-related video-file while uploading the task description-related video file and, 
if the video file hash-code is a duplicate of one of the hash-codes stored in the hash-code database, 
send an alert to the video provider device to alert the video provider that the task description-related video file is a duplicate. 
Azari teaches the system of claim 20, wherein the processor is operable: 

if the video file hash-code is a duplicate of one of the hash-codes stored in the hash-code database (col. 5-6, lines 21-21), 
send an alert (i.e. flag for human review) to the video provider device to alert the video provider that the task description-related video file is a duplicate (col. 5-6, lines 21-21). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided hash code detection as taught by Azari to the system of Movellan to determine duplicates accurately (col. 5-6, lines 21-21).

Claim 29, Movellan is silent regarding the system of claim 20, wherein the processor operates to: 
for each newly transferred task description-related video file, invoke near-duplicate detection; and 
if the task label-related video file is a near-duplicate of the one of the label-related video file stored in the memory, 
reject the task description-related video file or communicate to the operator device that the uploading of a near-duplicate has been detected. 
Azari teaches the system of claim 20, wherein the processor operates to: 
for each newly transferred task description-related video file, invoke near-duplicate detection (col. 5-6, lines 21-21); and 

reject the task description-related video file or communicate to the operator device that the uploading of a near-duplicate has been detected (i.e. flag for human view) (col. 5-6, lines 21-21). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided hash code detection as taught by Azari to the system of Movellan to determine duplicates accurately (col. 5-6, lines 21-21).

Claims 51 is analyzed and interpreted as a method of claim 28.
Claims 52 is analyzed and interpreted as a method of claim 29.
Claims 62 is analyzed and interpreted as a method of claim 28.

Claim 31, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan et al. (US 2018/0012067) in view of Filippova et al. (US 9087297), and further in view of Yu (US 2014/0322693).

Claim 31, Movellan is silent regarding using the system of claim 1 for curriculum learning of machine learning models. 
Yu teaches using the system of claim 1 for curriculum learning of machine learning models (p. 0021).


Claims 64 is analyzed and interpreted as a method of claim 31.

Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-67 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-13, 15-67 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170083623 A1	HABIBIAN; Amirhossein et al.
US 9471851 B1		Cao; Liangliang et al.
US 20140270381 A1	Wu; Wencheng et al.
US 20120310864 A1	Chakraborty; Shayok et al.
US 20120123978 A1	Toderice; George et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/15/2021